COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 ALBERTO ANTONIO MENDIOLA,                                    No. 08-16-00304-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            168th District Court
                                              §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20140D01577)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
November 21, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before November 21, 2017.

       IT IS SO ORDERED this 19th day of October, 2017.



                                            PER CURIAM



Before McClure, CJ, Rodriguez, and Palafox, JJ.